Citation Nr: 1721831	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  07-00 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2009, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board denied the claim in a December 2010 decision.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court granted a Joint Motion for Remand (JMR), vacating the December 2010 Board decision and remanding the case for compliance with the terms of the JMR.

To comply with the terms of the JMR, the Board remanded the claim for additional development in February 2012 and March 2015.  It is now before the Board again for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets additional delay and appreciates the Veteran's patience; however, the Board finds that development efforts concerning the Veteran's alleged exposure to Agent Orange during service have not been exhausted and, therefore, the claim cannot be denied without prejudice to the Veteran.

The Veteran alleges that he was exposed to Agent Orange while stationed at Fort Polk, Fort Benning, and Fort Bragg, to include being sprayed with herbicides while on field duty near "Tiger Ridge" at Fort Polk, and participating in the loading of Agent Orange on trucks during service at Fort Bragg.  

Specifically, he stated that he was exposed from December 1967 to May 1968 while stationed at Fort Polk; from May 1968 to June 1968 while stationed at Fort Benning; and from August 1968 to December 1968 while stationed at Fort Bragg.

Pursuant to the JMR, the Board remanded the claim in February 2012 and March 2015 to obtain the Veteran's unit records for his periods of service at Fort Polk, Fort Benning, and Fort Bragg and to then complete the development required under the Veterans Benefits Administration's Adjudication Procedure Manual, M21-1MR, Part IV.ii.2.C.o for veterans alleging herbicide exposure in areas other than Korea and Vietnam.

This is a complex request given that this way many years ago. 

Following the remand in March 2015, the RO attempted to obtain the Veteran's unit records and made requests to the Joint Services Records Research Center (JSRRC) to confirm whether herbicides were used as alleged.  In January 2017, the JSRRC indicated it had coordinated research with the National Archives and Records Administration (NARA) and was unable to locate 1968 unit records for Fort Polk or Fort Benning.  Using the 1968 United States Army Station List, they were able to locate a Company B, 2nd Battalion, 504th Infantry (Airborne) located at Fort Bragg.  However, due to lack of unit records, they were unable to document that the Veteran was exposed to herbicides while stationed at Fort Polk, Fort Benning or Fort Bragg.  The JSRRC response indicated that for information concerning use of herbicides/pesticides on Department of Defense (DOD) Military Facilities, the Armed Forces Pest Management Board should be contacted at 2460 Linden Lane, BLDG 172, Silver Spring, Maryland 20910.

As the record currently does not contain evidence sufficient to demonstrate actual exposure to Agent Orange; the Board finds additional remand is necessary for the RO to exhaust all efforts in determining the Veteran's exposure, if any, in order to fully satisfy the duty to assist.  

Therefore, the claim is remanded for the RO to contact the Armed Forces Pest Management Board as suggested by the JRSSC regarding use of herbicides at Fort Polk, Fort Benning and Fort Bragg during the relevant time periods.
As instructed in prior remands, if the above development reveals competent and credible evidence that the Veteran's diabetes mellitus, type II, may be the result of or related to service, schedule a VA examination.  McLendon v. Nicholson, 20 Vet. App. 29 (2006).

Accordingly, the case is REMANDED for the following action:

1. As suggested by correspondence from the JSRRC in January 2017, contact the Armed Forces Pest Management Board (2460 Linden Lane, BLDG 172, Silver Spring, Maryland 20910) for any available information concerning herbicide use at Fort Polk between December 1967 and May 1968, Fort Benning between May 1968 and June 1968 and Fort Bragg between August 1968 and December 1969.  All correspondence and responses must be associated with the electronic claims file.

2.  After completion of the above, if (and only if) there is an indication of an association between the Veteran's service and his diabetes mellitus, type II, ensure that he is scheduled for a VA examination to determine the nature and etiology of his diabetes.  The claims file and a copy of this Remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner is asked to indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes had onset during or as a result of service.  All necessary testing should be conducted and all opinions must be supported by rationale.

3.  After completing all indicated development, the RO should readjudicate the claim.  This is a complex case back from the Veterans Court.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement on the Case and be afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for further adjudication, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

	
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




